DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/22 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 9/2/22, amended claim(s) 11 and 26, and canceled claim(s) 25 and 37 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 26, the claim language “cause the at least one computer processor to tune a threshold indicative of whether variation between the first numerical descriptor and the second numerical descriptor is not within a tolerance based on an acceptable error rate” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of tuning a threshold indicative of whether variation between the first numerical descriptor and the second numerical descriptor is not within a tolerance based on an acceptable error rate, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11, 22-23, 28, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0257681 to Shuster et al. (hereinafter “Shuster”) (Examiner’s Note: support for the relied upon portions of Shuster found in U.S. Provisional Application No. 61/952,792, filed 3/13/14).
For claim 11, Shuster discloses a computing device (Abstract) comprising:
a physical housing (housing of 105) (see Fig. 1) (para [0044]) configured to (Examiner’s Note: functional language, i.e., capable of) be worn by a worker (the structures for element 105 being capable of being worn, see para [0044] and [0084]) (alternatively, see “wearable ubiquitous computing devices,” para [0044]);
at least one movement sensor (108) (Fig. 1) (para [0044]) enclosed within the physical housing (see Fig. 1) (para [0044]);
at least one computer processor enclosed within the physical housing (para [0044], element 105 may be “a smartphone …., a table, a notepad, a laptop, a personal digital assistant (PDA)…,”) (also see provisional application 61,952,792, which discloses an iPhone 5s as an example) (Examiner’s Note: the examiner taking official notice that it is well-known that at least one, if not all, of these computing structures has a processor to perform their computing function(s));
at least one memory enclosed within the physical housing, wherein the memory comprises instructions (para [0044], element 105 may be “a smartphone …., a table, a notepad, a laptop, a personal digital assistant (PDA)…,”) (also see provisional application 61,952,792, which discloses an iPhone 5s as an example) (Examiner’s Note: the examiner taking official notice that it is well-known that at least one, if not all, of these computing structures has a processor to perform their computing function(s)) that, when executed by the at least one computer processor, cause the at least one computer processor to:
based on a first set of one or more signals that correspond to movement of the worker, the first set of one or more signals measured by the at least one movement sensor during a first time window, generate a first numerical descriptor for the first time window that corresponds to the worker not being under the influence of a prohibited substance during the first time window (para [0021] and [0056]) (also see para [0084]-[0086]);
based on a second set of one or more signals that correspond to movement of the worker in a work context measured by that at least one movement sensor during a second time window, generate a second numerical descriptor for the second time window (110, 120 and/or 210, 220 and/or 310, 320) (Figs. 1-3);
determine a variation between the first numerical descriptor and the second numerical descriptor (140, 240) (Figs. 1-2);
determine the variation between the first numerical descriptor and the second numerical descriptor satisfies a threshold (para [0066] and/or [0087]);
determine an impairment indicator indicative of a prohibited substance abuse based on determining the variation between the first numerical descriptor and the second numerical descriptor satisfies the threshold (para [0110]) (also see para [0111]); and
trigger a remote alarm at an external device based at least in part on the impairment indicator (para [0112]-[0113]).
Shuster does not expressly disclose the first set of one or more signals correspond to movement of the worker performing a series of prescribed motions of training activity.
However, Simon teaches wherein first set of one or more signals correspond to movement of the worker performing a series of prescribed motions of training activity (para [0140]).
It would have been obvious to a skilled artisan to modify Shuster such that the first set of one or more signals correspond to movement of the worker performing a series of prescribed motions of training activity, in view of the teachings of Minami, because a training activity comprising a series of prescribed motion is a suitable way to obtain the reference data disclosed in Shuster.
For claim 22, Shuster further discloses wherein the at least one movement sensor is included in a plurality of sensors (“plurality of internal sensors 108,” para [0044])), wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to: in response to receiving from each respective sensor in the plurality of sensors, a respective set of sensor data based on one or more signals generated by the respective sensor during a time window, generate the second numerical descriptor for the second time window (110, 120 and/or 210, 220 and/or 310, 320) (Figs. 1-3).
For claim 23, Shuster further discloses wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to: generate a plurality of numerical descriptors for the time window that includes the second numerical descriptor for the second time window (110, 120 and/or 210, 220 and/or 310, 320) (Figs. 1-3).
For claim 28, Shuster further discloses wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to: trigger a local alarm based at least in part on the impairment indicator (para [0112]-[0113]).
For claim 32, Shuster further discloses wherein the first set of the one or more signals that correspond to movement of the worker during the first time window are performed by the worker during an initial use of the computing device (para [0021] and [0056]) (also see para [0084]-[0086]).
For claim 33, Shuster further discloses wherein the initial use of the computing device is a walking movement (para [0021] and [0056]) (also see para [0084]-[0086]).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuster in view of Simon, and further in view of U.S. Patent No. 7,394,392 to Roe.
For claim 20, Shuster and Simon do not expressly disclose wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to generate, based at least on the impairment indicate, data that indicates a requirement for the worker to perform a testing activity.
However, Roe teaches generating, based at least one an impairment indicate, data that indicates a requirement for a worker to perform a testing activity (1508 and 1510) (Fig. 15) (also see col. 5, lines 26-26).
It would have been obvious to a skilled artisan to modify Shuster wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to generate, based at least on the impairment indicate, data that indicates a requirement for the worker to perform a testing activity, in view of the teachings of Roe, for the obvious advantage of screening whether a person is intoxicated so that they may be prevented from operating machinery (see Fig. 15 of Roe).
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuster in view of Simon, and further in view of U.S. Patent Application Publication No. 2007/0022074 to Muramatsu et al. (hereinafter “Muramatsu”).
For claim 26, Shuster and Simon do not expressly disclose wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to tune a threshold indicative of whether variation between the first numerical descriptor and the second numerical descriptor is not within a tolerance based on an acceptable error rate.
However, Muramatsu teaches tuning a threshold indicative of whether variation between a first numerical descriptor and a second numerical descriptor is not within a tolerance based on an acceptable error rate (para [0240]).
It would have been obvious to a skilled artisan to modify Shuster wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to tune a threshold indicative of whether variation between the first numerical descriptor and the second numerical descriptor is not within a tolerance based on an acceptable error rate, in view of the teachings of Muramatsu, for the obvious advantage of setting a tolerance to compensate for less than ideal or theoretical values due to the real-world artifacts introduced by the hardware of the device.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuster in view of Simon, and further in view of U.S. Patent Application Publication No. 20140088378 to Muzet.
For claim 29, Shuster and Simon do not expressly disclose wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to: apply a multi-dimensional classification algorithm to the first and second numerical descriptors.
However, Muzet teaches applying a multi-dimensional classification algorithm to first and second numerical descriptions (para [0037], the first and second descriptors being heart rate and movement).
It would have been obvious to a skilled artisan to modify Shuster wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to: apply a multi-dimensional classification algorithm to the first and second numerical descriptors, in view of the teachings of Muzet, for the obvious advantage of improving the accuracy of classification and/or determination of the impairment indicator in Shuster.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuster in view of Simon, and further in view of U.S. Patent Application Publication No. 20130006583 to Weast et al. (hereinafter “Weast”).
For claim 30, Shuster and Simon do not expressly disclose wherein a sampling rate to generate the second numerical descriptor is less than a sampling rate of the movement sensor to generate the second set of one or more signals.
However, Weast teaches wherein a sampling rate to generate the second numerical descriptor is less than a sampling rate of the movement sensor to generate the second set of one or more signals (see para [0033] and [0056], the numerical descriptor being the FFT and then used in the algorithm to derive the numerical descriptors at para [0056], which has a sampling rate less than the sampling rate disclosed in para [0033]).
It would have been obvious to a skilled artisan to modify Shuster wherein a sampling rate to generate the second numerical descriptor is less than a sampling rate of the movement sensor to generate the second set of one or more signals, in view of the teachings of Weast, for the obvious advantage of saving processing power through the lower sampling rate.
Claim(s) 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuster in view of Simon, and further in view of U.S. Patent Application Publication No. 2010/0075619 to Flynt et al. (hereinafter “Solla”).
For claims 34-36, Shuster and Simon do not expressly disclose wherein the computing device is configured with an article of PPE, wherein the article of PPE comprises a hard hat, wherein the work context corresponds to at least one of a working location, occupation, or task.
However, Solla teaches wherein a computing device is configured with an article of PPE (see 18 in Fig. 1), wherein the article of PPE comprises a hard hat (as can be seen in Fig. 1), wherein the work context corresponds to at least one of a working location, occupation, or task (para [0004]).
It would have been obvious to a skilled artisan tom modify Shuster wherein the computing device is configured with an article of PPE, wherein the article of PPE comprises a hard hat, wherein the work context corresponds to at least one of a working location, occupation, or task, in view of the teachings of Solla, for the obvious advantage of using Shuster device in other contexts, such as a construction site, making Shuster’s device and methods for commercially viable.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments presented in the response filed 2/14/22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791